Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 02-March-2022, Applicant has filed a set of Amendments on 31-May-2022. In these amendments, Applicant has amended claims 1, 2, 7 and 10.
Regarding independent claim 1, Applicant has changed the phrase “obtaining a failure count of a single bit in the wafer by a test program” to now read “obtaining a failure count of a plurality of bits. The phrase “defining a single bit grouping table” has been changed to read “defining aof the plurality of bits”. The phrase “forming  a core group and a gap group through grouping in” has been changed to “grouping the plurality of bits into a core group and a gap group according to”. The phrase “a self-aligned double patterning process” has been modified to now read as “a self-aligned double patterning process, wherein the core group has a first plurality of bits and the gap group has a second plurality of bits different from the first plurality of bits”. The phrase “a failure count of the single bit in the core group” has been changed to “a failure count of the first plurality of bits, and “a failure count of the single bit in the gap group” has been changed to “a failure count of the second plurality. Finally, the phrase “generate core failure data and gap failure data” has been modified to read “generate a core failure data and a gap failure data”.
Regarding dependent claim 2, “determining whether a ratio between the core failure data and the gap failure data is lower than a critical value” has been changed to read “after generating the core failure data and the gap failure data, determining a difference between a core pattern and a gap pattern from whether a ratio of the core failure data to the gap failure data is less than a critical value.
Regarding dependent claim 7, the phrase “wherein respectively counting the failure count of the single bit in the core group and the failure count of the single bit in the gap group comprises” has been changed to now read “further comprising”. The limitation “counting a failure count of an overlapping single bit between the first core group and the second core group to generate first failure data” has been changed to “counting a failure count of the plurality of bitswhere the first core group and the first gap group are overlapped to generate a first failure data”. The limitation “counting a failure count of an overlapping single bit between the first core group and the second core group to generate second failure data” has been changed to “counting a failure count of the plurality of bitswhere the first core group and the first gap group are overlapped to generate a second failure data”. The limitation “counting a failure count of an overlapping single bit between the first core group and the second core group to generate third failure data” has been changed to “counting a failure count of the plurality of bitswhere the first core group and the first gap group are overlapped to generate a third failure data”. Finally, the limitation “counting a failure count of an overlapping single bit between the first core group and the second core group to generate fourth failure data” has been changed to “counting a failure count of the plurality of bitswhere the first core group and the first gap group are overlapped to generate a fourth failure data”.
Regarding dependent claim 10, the phrase “the single bit” has been changed to “the plurality of bits.

Response to Arguments
 In response to the Non-Final Office Action of 02-March-2022, Applicant has filed a set of Arguments on 31-May-2022. 
Applicant first discusses the 112(b) rejections contained in the Non-Final Office Action, and notes that the changes from “a single bit” to “plurality of bits” in claims 1, 7 and 10 was made to overcome these rejections. Examiner agrees that these changes overcome the 112(b) rejections, hence these rejections are withdrawn.
In their next argument, Applicant discusses the amended version of independent claim 1, stating that the prior art of record (IEEE publication-”Advanced failure analysis of memory devices”-(Li)-(2011), in view of Korean Patent KR100425899B1-(Ogawa et al)-(2004)-“Semiconductor memory production system and semiconductor memory production method” (English-IP.COM)[herein “Ogawa”], in view of U.S. Patent Publication 20080298113-(Liu et al) [herein “Liu”], and further in view of Japanese Patent JP2012519391A-(Ivanchenko et al)-(2012)-“CD measurement system and method for classifying similar structural elements” (English-IP.COM) [herein “Ivanchenko”]) does not teach all of the limitations, especially the added limitation “wherein the core group has a first plurality of bits and the gap group has a second plurality of bits different from the first plurality of bits”, further noting that the cited art also does not teach “respectively counting a failure count of the first plurality of bits in the core group and a failure count of the second plurality in the gap group to generate a core failure data and a gap failure data”(emphasis added by Applicant), and that this renders the claim, and all dependent claims allowable. After additional search for art which would teach this limitation, Examiner has reached the same conclusion and agrees with this argument.
In a third argument, Applicant also argues that the newly amended limitations of dependent claim 2, “after generating the core failure data and the gap failure data, determining a difference between a core pattern and a gap pattern from whether a ratio of the core failure data to the gap failure data is less than a critical value, wherein the critical value is 0.5” (emphasis added by Applicant) is not taught by the cited art in the Non-Final Office Action (IEEE publication-” Advanced failure analysis of memory devices” -(Li)-(2011) in view of Korean Patent KR100425899B1-(Ogawa et al)-(2004)-Semiconductor memory production system and semiconductor memory production method (English-IP.COM)[herein “Ogawa’”] in view of U.S. Patent Publication 20080298113-(Liu et al) [herein “Liu”], in view of Japanese Patent JP2012519391A-(Ivanchenko et al)-(2012)-CD measurement system and method for classifying similar structural elements (English-IP.COM) [herein “Ivanchenko”] and further in view of U.S. Patent Publication 20040049722-(Matushita)). After additional search for art which would teach this limitation, Examiner has reached the same conclusion and agrees with this argument.

Allowable Subject Matter
 Claims 1 – 10 are allowed.
The following is an Examiner’s statement of reasons for allowance.
The present invention pertains to a failure mode analysis method for semiconductor memory devices.
Regarding claim 1, the prior art of record does not teach defining a grouping table of the plurality of bits according to a word-line layout, a bit-line layout, and an active area layout; grouping the plurality of bits into a core group and a gap group according to at least one process in a self-aligned double patterning process, wherein the core group has a first plurality of bits and the gap group has a second plurality of bits different from the first plurality of bits; and respectively counting a failure count of the first plurality of bits in the core group and a failure count of the second plurality in the gap group to generate a core failure data and a gap failure data.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 – 10) are also allowable.
In summary, claims 1 – 10 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111